Citation Nr: 0304331	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-06 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a hearing loss.

(The issues of entitlement to service connection for 
gastrointestinal condition, to include throat/esophagus and 
digestive disorders; a bilateral foot disorder, to include 
jungle rot; and arthritis of the pelvis, thoracic spine, and 
lumbar spine will be the subject of a future decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decision of the Togus, Maine, Regional Office 
(RO).  In September 1999, the Board reopened the issue of 
entitlement to service connection for hearing loss, and then 
remanded the issue for further development.  The case has 
since been returned to the Board.

This matter also comes to the Board concerning the issues of 
entitlement to service connection for gastrointestinal 
condition, to include throat/esophagus and digestive 
disorders; a bilateral foot disorder, to include jungle rot; 
and arthritis of the pelvis, thoracic spine, and lumbar spine 
disorders.  The Board, however, is undertaking additional 
development on these matters pursuant to 38 C.F.R. § 
19.9(a)(2) (2002).  When the development is completed, the 
Board will provide notice of the development as required by 
38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.

Finally, on appeal the veteran appears to raise the issue of 
entitlement to service connection for skin cancer.  This 
issue, however, is not currently developed or certified for 
appellate review.  Accordingly, this matter is referred to 
the RO for appropriate action.




FINDING OF FACT

Resolving reasonable doubt in the veteran's favor, bilateral 
hearing loss is related to service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in-service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.326, 3.385 (2002).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's service records indicate that he served as a 
boatswain's mate while on active duty.  

The service medical records are devoid of complaints or 
findings pertaining to a hearing loss.  A September 1945 
separation examination noted no pertinent abnormalities.  
Whispered and spoke voice hearing studies revealed 15/15 
hearing bilaterally.

A VA application for hospital treatment or domiciliary care, 
received in February 1949, indicates that the veteran was a 
merchant seaman.  The application also notes that he had been 
seen Brighton Marine that morning, and that he had sinusitis 
and otitis media in the left ear.  

In an October 1950 letter, the veteran reported that in 1949, 
he was diagnosed with acute sinusitis, catarrh, and otitis 
media.  The veteran stated that he developed these developed 
in his living quarters aboard a shipping vessel.

A medical document from the Maine Medical Center notes that 
the veteran underwent a left myringotomy in February 1949.  
The diagnosis was left otitis media.  

A March 1970 medical report from the Maine Medical Center 
indicates that the veteran was seen for unrelated conditions.  
His medical history included undergoing a drainage of right 
ear abscess "years ago."  Pertinent physical examination 
revealed right tympanic membrane scarring.  The left tympanic 
membrane was normal.  

An April 1970 VA examination report indicates, in pertinent 
part, that the veteran reported that he had been seen in 1948 
at the Maine Eye and Ear infirmary for acute sinusitis, 
drainage of ear, and catarrh.  Examination of the ears showed 
right tympanic membrane scarring due to otitis media.  There 
was no ear drainage.  The veteran denied having any debris.  

Private medical records from the Maine Medical Center 
indicate that in 1980, the veteran was seen for an unrelated 
condition.  Examination at that time noted, in pertinent 
part, that the ears showed no decreased acuity or discharge.    

In April 1997, Martha L. Friberg, D.O., stated that 
notwithstanding the veteran's age, his hearing loss started 
at an earlier age due to the lack of protection from acoustic 
injury while serving during World War II.  Dr. Friberg noted 
that there were no contributing factors due to inheritance, 
and that the appellant was a non-smoker, non-drinker, and 
non-diabetic, with no cardiac history.  Dr. Friberg reported 
that the veteran was initially seen in 1995 for a renewal of 
Coast Guard Captain's license, and that his hearing had 
deteriorated since.  Dr. Friberg additionally noted that the 
veteran served on submarine chaser vessels in-service, that 
he served as a gun captain supervising operations of 3:23 and 
3:50 guns, and that he had to stand close to 20 mm and 40 mm 
rapid fire guns.  

An October 1997 VA ear diseases examination report states 
that the veteran was reportedly engaged in ship board action 
during several invasions.  At that point, he was exposed to 
significant obvious loud noise levels.  The veteran 
reportedly noted hearing loss in the service, especially 
after exposure to hazardous noise levels onboard the ship and 
this hearing loss had persisted to the present time, with 
increasing severity.  Following an examination the examiner 
stated that the veteran had a history of significant noise 
exposure during combat service, that his hearing loss had 
persisted to the present time, and it would seem somewhat 
obvious that the a hearing loss had its onset in service.  
The examiner also stated that audiometric testing in the 
1940's was somewhat primitive and essentially worthless.  

An August 2000 audiology examination noted that the veteran 
had bilateral  sensorineural hearing loss.  

A July 2001 VA addendum noted that an extensive review of the 
veteran's medical and service records was performed.  All 
hearing screenings and audiograms that were performed during 
and post-service were reviewed.  The only hearing screening 
that could be found in his medical record was the 
aforementioned September 1945 whispered voice study.  The 
examiner noted, however, that the whisper voice test was 
often influenced by many variables such as distance, noise, 
reverberation, room acoustics and examiner's voice intensity.  
The examiner stated that he had seen some medical records 
showing normal whisper tests, and a short time later, the 
patient had a full audiology evaluation using audiometer 
which revealed hearing loss.  

The examiner noted further that due to the fact that no 
definitive thresholds were ever established while on active 
duty, the possibility of hearing loss could not be ruled out.  
The examiner stated that it could be stated that the veteran 
was stationed aboard a military vessel and was more likely 
exposed to a great deal of ship noises (hazardous noise).  
The exposure to these noises could have caused a decline in 
hearing.  The veteran showed a high frequency sensorineural 
hearing loss, the configuration of which was frequently seen 
in those who have been exposed to hazardous noise.  
Therefore, the examiner concluded that it was likely, at 
least in part, that the veteran's high frequency hearing loss 
was related to his military career.  

Analysis

There has been a change in the law during the pendency of the 
veteran's claim.  The Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2002).  Because, however, 
the Board is granting entitlement to service connection for 
hearing loss further discussion of the VCAA is unnecessary.

In general, service connection may be awarded for disability 
resulting from injury or disease incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Direct service connection may also be granted for any disease 
diagnosed initially after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d).  
However, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992). 

When a claimant seeks service connection for a hearing loss 
there must be a showing by medical evidence that specific 
audiometry standards required to establish a hearing loss as 
a disability for VA purposes have been met.  Otherwise, a 
hearing loss will not be regarded as a disability.  For 
impaired hearing to be considered a disability under the laws 
administered by VA, the auditory threshold for the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz must be 40 
decibels or greater in any of those frequencies, or 26 
decibels or greater in at least three of them, or speech 
recognition scores using the Maryland CNC Test must be less 
than 94 percent.  38 C.F.R. § 3.385.

In this case, the service medical records do not show any 
complaints or findings pertaining to a hearing loss.  
Further, the clinical record does not show competent evidence 
of a hearing loss until decades after his separation from 
active duty.  Still, at least two physicians, including a VA 
physician who examined all the evidence of record, have 
suggested that it is at least as likely as not that a current 
hearing is related to the appellant's active duty service.  
Accordingly, as the Board may not substitute its own medical 
opinion for that provided by competent examiners the Board 
finds that the evidence is in equipoise.  Hence, service 
connection for a hearing loss is granted.


ORDER

Service connection for a hearing loss is granted. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

